Matter of Global Liberty Ins. Co. v Cambridge Med., P.C. (2021 NY Slip Op 02455)





Matter of Global Liberty Ins. Co. v Cambridge Med., P.C.


2021 NY Slip Op 02455


Decided on April 22, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 22, 2021

Before: Manzanet-Daniels, J.P., Mazzarelli, Mendez, Shulman, JJ. 


Index No. 30920/17E Appeal No. 13630 Case No. 2019-04393 

[*1]In the Matter of Global Liberty Insurance Company, Petitioner-Appellant,
vCambridge Medical, P.C., as Assignee of Denis Robenson, Respondent-Respondent.


The Law Office of Jason Tenenbaum, P.C., Garden City (Jason Tenenbaum of counsel), for appellant.
Sanders Barshay Grossman, PLLC, Garden City (Steven J. Neuwirth of counsel), for respondent.

Order, Supreme Court, Bronx County (Howard H. Sherman, J.), entered on or about October 9, 2019, which denied petitioner Global Liberty Insurance Company's petition to vacate the award of a master arbitrator, dated November 8, 2017, granted the cross motion, and confirmed the award, unanimously affirmed, with costs.
The court properly confirmed the master arbitrator's award. The master arbitrator's affirmance of the lower arbitrator's award finding that petitioner failed to submit competent proof of the assignor's nonappearance at scheduled medical examinations was not irrational (see Matter of Petrofsky [Allstate Ins. Co.], 54 NY2d
207, 211 [1981]), nor did it ignore controlling law (see Matter of Global Liberty Ins. Co. v ISurply, LLC, 163 AD3d 418 [1st Dept 2018]). THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: April 22, 2021